Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 10 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Morita et al. (U.S. Pub. 2017/0046363 A1).
With respect to claims 1, and 10 Morita et al. discloses a data processing device comprising:
a processor; and 
a hardware circuit connected to the processor, wherein the processor is configured to: 
acquire a first command including target identification information identifying data to be processed and a processing detail for the data to be processed (i.e., “Based on the result of the analysis of the reference request 1004, the DBMS 21 (the creation unit 212) creates an execution plan (e.g., query execution plan) which is a procedure of processing the reference request… the DBMS 21 determines the number of jobs to be executed and a process to be allocated to each of the plurality of jobs, based on whether or not a condition on a specific attribute out of one or more attributes of structured data is designated by the reference request and whether or not the second placement information includes information about a placement condition on the structured data to be placed in the execution nodes 42…Two or more structured data are acquired through two or more acquisition processes, and two or more different database pages ("pages," hereinafter) are allocated to the two or more acquisition processes respectively (two or more jobs)” (0054) and attribute of structure, number of jobs to be executed are identifying data to be processed and processing detail for the data to be processed as claimed invention and “The data used in the analytical processes are unstructured data, structured data, or a combination of unstructured data and structured data. In a case where only unstructured data are used in the analytical processes, the execution nodes 42 execute the analytical processes using the target unstructured data” (0056)); 
generate, based on the first command, a plurality of second commands to process a plurality of partial data items constituting the data identified by the target identification information and to be processed; (i.e., “The DBMS 21 (the execution unit 213) also executes jobs corresponding to the placement process for placing the acquired structured data, on the execution nodes designated by the execution plan (described in the second placement information). In a case where there exist a plurality of jobs corresponding to the placement process (acquisition/placement jobs or placement jobs), the DBMS 21 (the execution unit 213) executes the plurality of jobs asynchronously and in parallel” (0055) and “The DBMS 21 executes the structured data acquisition process and the placement process for placing the acquired structured data in the execution nodes, in parallel and asynchronously based on the reference request 1004 and the second placement information. In this manner, the processing time it takes for the structured data conforming to the reference request 1004 to be divided into two or more execution nodes and placed therein can hopefully be reduced (this process can be sped up). Consequently, improvement in performance of (process 1) is expected” (0059)) and 
transmit the second commands to the hardware circuit (i.e., “”the DBMS 21 can directly place structured data (e.g., row data including value A) in an execution node 42 that has received a certain analysis request (e.g., a request for “executing the analysis using the data including value A"). (0060) and fig. 1 shows DBMS 21 transmit the second command to execution node 42 through NIF network), and 
wherein the hardware circuit is configured to execute processing on the partial data items based on the transmitted second commands ((i.e., “”the DBMS 21 can directly place structured data (e.g., row data including value A) in an execution node 42 that has received a certain analysis request (e.g., a request for “executing the analysis using the data including value A"). (0060) and fig. 1 shows DBMS 21 transmit the second command to execution node 42 through NIF network)) and 
return results of executing the processing to the processor (i.e., “The management node 44 integrates the two or more results of the analytical processes received from the two or more execution nodes 42, to create integrated data (the result of processing the analysis request), and transmits the integrated data to the application server 60 (S412).”(0073)).  
With respect to claim 8, Morita et al. discloses wherein the processor is configured to organize results of the processing executed by the hardware circuit based on the plurality of second commands generated based on the first command and transmit the results to a requesting source of the first command (i.e., “”the DBMS 21 can directly place structured data (e.g., row data including value A) in an execution node 42 that has received a certain analysis request (e.g., a request for " executing the analysis using the data including value A"). (0060) and fig. 1 shows DBMS 21 transmit the second command to execution node 42 through NIF network).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C 103(a) as being unpatentable over Morita et al (U.S. Pub. 2017/0046363 A1) in view of Amir et al. (U.S. Pub. 2010/0088315 A1)
With respect to claim 2, Morita et al. discloses all limitations recited in claim 1 except for further a main memory device, wherein the processor is configured to cause the partial data items, which are to be processed based on the second commands, to be stored in a buffer for transfer to the hardware circuit of the main memory device (), and wherein the hardware circuit includes a memory, and is configured to transfer the partial data items to be processed based on the second commands from the buffer of the main memory device to the memory and execute the processing based on the second commands.  However, Amir et al. discloses a main memory device, wherein the processor is configured to cause the partial data items, which are to be processed based on the second commands, to be stored in a buffer for transfer to the hardware circuit of the main memory device (i.e., an algorithm chooses appropriate discretization methods for the given data as well as a buffering strategy based on the query definition, the content of the final window, as determined from statistics, and degree of parallelization”(0072) and parallelization query is second command as claimed invention), and wherein the hardware circuit includes a memory, and is configured to transfer the partial data items to be processed based on the second commands from the buffer of the main memory device to the memory and execute the processing based on the second commands (fig. 1 shows scan and fill windowing buffer 150, 152, etc.).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include Amir et al.’s features in order to transfer of large scale amounts of data given limited network bandwidth, therefore, increase efficient transfer data in system for the stated purpose has been well known in the art as evidenced by teaching of Amir et al.
With respect to claim 3, Morita et al. discloses the data processing device according to claim 2, wherein the data to be processed based on the first command is table data constituting a table (i.e., “the term "structured data" means structurally defined data. Structured data may be in the form of a schema such as a table or an index”(0043)), and includes a plurality of row group data items of a row group including one or more rows of the table data to be processed, and wherein the partial data items are the row group data items (i.e., “row data (structured data) in which the value in the "category" column of the item table says "microwave ovens," is placed in execution node: 1 (the execution node with serial number "1")”(0091) and “the DBMS 21 can directly place structured data (e.g., row data including value A) in an execution node 42 that has received a certain analysis request (e.g., a request for " executing the analysis using the data including value A”(0060) and execution node 42 is partial data items in claimed invention and “data processing system, comprising: a database management system (called "DBMS," hereinafter) configured to be capable of communicating with a plurality of execution nodes that manage an unstructured data group which is a set of one or more unstructured data and execute parallel distributed processing, and configured to manage a database including a structured data group which is a set of one or more structured data”(claim 1)).  
With respect to claim 4, Morita et al. discloses the data processing device according to claim 3, wherein meta information capable of identifying positions of the row group data items is stored in association with a file of the data to be processed or the data to be processed (“the DBMS 21 can directly place structured data (e.g., row data including value A) in an execution node 42 that has received a certain analysis request (e.g., a request for " executing the analysis using the data including value A”(0060) and and “data processing system, comprising: a database management system (called "DBMS," hereinafter) configured to be capable of communicating with a plurality of execution nodes that manage an unstructured data group which is a set of one or more unstructured data and execute parallel distributed processing, and configured to manage a database including a structured data group which is a set of one or more structured data”(claim 1)), and wherein the processor is configured to identify, based on the meta information, the positions of the row group data items in the data to be processed, acquire the row group data items, and cause the acquired row group data items to be stored in the buffer of the main memory device (“the DBMS 21 can directly place structured data (e.g., row data including value A) in an execution node 42 that has received a certain analysis request (e.g., a request for " executing the analysis using the data including value A”(0060) and “data processing system, comprising: a database management system (called "DBMS," hereinafter) configured to be capable of communicating with a plurality of execution nodes that manage an unstructured data group which is a set of one or more unstructured data and execute parallel distributed processing, and configured to manage a database including a structured data group which is a set of one or more structured data”(claim 1)).  
With respect to claim 5, Morita et al. discloses the data processing device according to claim 4, wherein the meta information further includes information capable of identifying a position of column data in the row group, and wherein the processor is configured to identify, based on the processing detail of the first command and the meta information, a position of column data necessary for processing indicated by the processing detail within the partial data items, and causes the column data necessary for the processing to be stored in the buffer (i.e., “In addition to the configuration information on the configurations of the two or more execution nodes 42 (e.g., serial numbers, IP addresses, host names, port numbers), a placement condition of the structured data to be placed in each of the execution nodes 42 (e.g., a condition defined by at least one of one or more structured data attributes such as table names, column names, and values) may be written in the first placement information 521 for each of the two or more execution nodes 42 as shown in FIG. 7”(0091) and further, Amir discloses the processing to be stored in the buffer as claim 2 above ) (with same motivation as claim 2).  
With respect to claim 6, Amir et al. disclose the data processing device according to claim 5, wherein the column data includes data corresponding to a value of a column of the row group and a dictionary indicating a detail of compression of the value of the column (i.e., “column oriented encoding and compression can be applied to large amounts of data to compact and simultaneously organize the data to make later scan/search/query operations over the data substantially more efficient”(0076)), and wherein the hardware circuit is configured to decompress the data corresponding to the value of the column to the value of the column and execute the processing (i.e., “The data is delivered to in memory storage 2330, and thus decompression of the pertinent columns can be performed very fast by decoder and query processor 2340 in data processing zone C”(0227))(same motivation as claim 2 above).  
With respect to claim 7, Morita et al. discloses the data processing device according to claim 6, wherein the data to be processed based on the first command (fig. 4 shows request at step 401 is high level as claimed invention) is managed as a high-level file comprised of a plurality of low-level files in a distributed file system, and wherein the partial data items are the low-level files (fig. 4 shows the parallel analysis process is low level files as claimed invention).  
Claim 9 is rejected under 35 U.S.C 103(a) as being unpatentable over Morita et al (U.S. Pub. 2017/0046363 A1) in view of background of the claimed invention
With respect to claim 9, Morita discloses all limitations recited in claim 1 except for wherein the hardware circuit is a programmable gate array.  However, the background of claimed invention discloses wherein the hardware circuit is a programmable gate array (i.e., “accelerator such as a field programmable gate array (FPGA),” (0005)). It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include the features in the back ground of claimed invention in order to improve computation performance for the stated purpose has been well known in the art as evidenced by teaching of back ground of invention


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







March 26, 2021